Adams, J.
The defendant claims that the township trustees upon whose order the relief was furnished had no jurisdiction in the premises. Its position is that when the board *185of supervisors appointed an overseer of tbe poor of the city, it excluded the jurisdiction of the township trustees in relation to such poor.
That portion of the statute upon which the question arises is in these words: “Where a city of the first or second class * * * is embraced within the limit of any township, the board'of supervisors may appoint an overseer of the poor, who shall have within said city all the powers and duties conferred by this chapter on the township trustees.” The question presented is as to whether the city overseer is to be deemed to have exclusive control of the city poor, or whether his power is to be exercised concurrently with that of the township trustees, either having the power to provide relief whenever the occasion should seem to require. In our opinion the power conferred upon the city overseer is exclusive. That of the trustees is exclusive in the township outside of the city, and that is expressly made the measure of the overseer’s power within the city. The language used is “all the powers and duties conferred,” etc. In our opinion as the relief furnished was not furnished upon the order of the city overseer, the plaintiff cannot recover.
Eeversed.